Citation Nr: 0324385	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1942 to November 
1945.  He is deceased, and the appellant is his widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO decision which denied 
service connection for the cause of the veteran's death, and 
from an April 1999 RO decision which denied a claim for DIC 
under the provisions of 38 U.S.C.A. § 1318.  The appellant 
provided testimony at a personal hearing at the RO in 
September 1999.  In June 2000, the Board remanded this appeal 
to the RO for further development.  

In a February 2003 decision, the Board denied service 
connection for the cause of the veteran's death.  With regard 
to the issue of entitlement to DIC under the provisions of 38 
U.S.CA. § 1318, a Federal Circuit Court decision had ordered 
a stay, in August 2001, and the VA had suspended adjudication 
of all claims for DIC benefits under 38 U.S.C.A. § 1318 where 
the veteran was not rated totally disabled for a continuous 
period of at least ten years prior to death.  National 
Organization of Veterans' Advocates, Inc., v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  Therefore, 
in its February 2003 decision, the Board deferred such claim.  

Subsequent to additional rule-making by VA, the Federal 
Circuit revised the stay order, and directed VA to process 
all DIC claims except for claims under 38 U.S.C.A. 
§§ 1311(a)2, 1318, where a survivor seeks to reopen a claim 
on the grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  This case 
was therefore referred for appellate consideration of the 
remaining issue of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The veteran died in December 1997, as the result of 
multiple conditions, including pneumonia, sepsis, and 
coronary artery disease.  

3.  During his lifetime, the veteran was service-connected 
for a low back disability which was rated 60 percent from 
July 1977 until his death in December 1997.  

2.  There was no clear and unmistakable error in lifetime 
rating decisions as to the evaluation of the veteran's 
service-connected disability.  


CONCLUSION OF LAW

The veteran was not actually in receipt of, nor was he 
entitled to receive, a total compensation rating for service-
connected disability for at least 10 years preceding death, 
and the criteria for DIC based on 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2002).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1942 to November 
1945.  His service medical records indicate that he was 
treated for back problems.  An April 1944 entry noted that he 
had a severe strain of the sacroiliac region which occurred 
suddenly when he was walking about a base site.  The 
objective November 1945 separation examination included 
notations that the veteran had no musculoskeletal defects or 
neurological diagnoses.  His service medical records did not 
shown chronic heart or lung ailments.  

A November 1947 report from a private physician indicated 
that the veteran had a low back injury with sciatica and that 
he was home and unable to work.  

The veteran underwent a VA general medical examination in 
February 1948.  It was noted that he was hospitalized in 
October 1947.  The diagnoses were postoperative disc and 
spine grafting operation and operative fusion of the lower 
lumbar spine.  History of removal of disc at the same 
operation.  An April 1948 VA hospital summary related a 
diagnosis of ruptured intervertebral disc, L5, treated, 
improved.  

In an April 1948 decision, the RO granted service connection 
and a temporary total hospitalization rating (38 C.F.R. 
§ 4.29) from November 18, 1947 to December 10, 1947, for a 
low back disability (intervertebral disc syndrome, operated).  
A 40 percent rating was assigned from December 11, 1947.  The 
veteran's low back disability (later re-characterized as 
nerve compression syndrome, left, L5, operated) remained 
rated as 40 percent disabling until July 1977, subject to 
temporary total hospitalization ratings (38 C.F.R. § 4.29).  

VA treatment records, including examination reports, dated 
from 1949 to the 1974 show treatment for multiple disorders 
including the his low back disability.  An August 1978 VA 
treatment entry noted that the veteran had suffered an aortic 
aneurysm and aortic iliac artery disease and that he had a 
Dacron bifurcation replacement graft in 1970 which was 
functioning well with the arteries normal.  The diagnosis 
included operated aneurysm.  

On July 29, 1977, the veteran was admitted to a VA hospital, 
primarily for treatment of a non-service-connected fever, 
although the service-connected low back condition was one of 
several ailments noted during the admission.

In August 1977, the veteran filed a claim for an increase in 
a  40 percent rating for his service-connected low back 
disability.  He reported that he was getting arthritis in his 
back and that he hadn't been able to work for three years.  

An October 1977 VA hospital summary (from the admission which 
started on July 29, 1977) related diagnoses of a fever of 
undetermined origin, status post lumbar laminectomy, and 
chronic prostatitis.  Other pertinent clinical diagnoses were 
noted to include aorto-femoral bypass graft, 1970 with 
replacement 1974; varicose veins, calves; hiatus hernia; 
diverticulosis, sigmoid colon; and bilateral obstructive 
neuropathy.  It was noted that because of continued 
complaints during the hospitalization, the veteran underwent 
a back consultation and that the physician stated that the 
his back soreness and complaints were related to his previous 
surgery and that a corset might have been of some benefit, 
but that he didn't feel that further treatment was indicated 
unless the veteran's overall health suffered because of 
possible nerve root scarring.  It was noted that the 
consulting physician stated that the veteran's activities 
were seriously impaired and that he was not a candidate for 
any type of employment which would require anything other 
than the lightest of activity.  It was reported that even 
simple things such as pushing a lawnmower, bending, lifting, 
or stooping were likely to make the veteran's problems worse.  

In an April 1978 decision, the RO increased the rating for 
the veteran's low back disability from 40 percent to 60 
percent, effective July 29, 1977.  The 60 percent rating 
remained in effect until the veteran's death.  

In April 1978, the RO notified the veteran of the decision.  
The RO also notified that the veteran that to be considered 
for a total disability rating based on individual 
unemployability (TDIU rating), he should complete and return 
an enclosed VA Form 21-527.  The veteran was also requested 
to complete an enclosed VA Form 21-686c regarding his current 
marital status and dependency status.  In January 1979, the 
veteran returned the VA Form 21-686c, regarding his marital 
status.  He did not file a claim for a TDIU rating.  

A June 1989 VA medical record report noted that the veteran 
was admitted for an enlarging pulsatile mass in the right 
flank which was the site of a prior right axillobifemoral 
bypass, which was done in 1977 after an infected aortic 
bifurcation bifemoral graft was removed for infection.  It 
was noted that the graft was originally placed for an 
aneurysm in 1970 and was removed in 1977.  The diagnoses were 
right axillary bifemoral bypass graft pseudoaneurysm; 
arteriosclerotic peripheral vascular disease; cardiovascular 
valvular heart disease; aortic stenosis; hypertension; 
hypercholesterolemia; chronic obstructive pulmonary disease; 
chronic venous insufficiency; and status post lumbar 
laminectomy.  

The veteran died in a nursing home in December 1997.  
Numerous medical records have been received showing that for 
most of the year preceding death he was either hospitalized 
or in a nursing home for chronic ailments.  Medical records 
from this time contain occasional reference to his service-
connected low back problem, but nearly all of the records 
concern non-service-connected ailments such as urosepsis, 
coronary artery disease, valvular heart disease, congestive 
heart failure, peripheral vascular disease, Alzheimer's 
disease, prostate cancer, cataracts, pneumonia, etc.  Nursing 
home records from the days preceding death in December 1997 
show treatment for pneumonia and gradual further 
deterioration of health.  A discharge (death) document from 
the nursing home lists the following discharge diagnoses:  
septicemia, urinary tract infection, hypertension, congestive 
heart failure, aortic aneurysm, Alzheimer's disease, prostate 
cancer, cataract, and sinoatrial node dysfunction.  

The original copy of the veteran's death certificate, signed 
and dated by Dr. Beaman on December 30, 1997, shows that the 
veteran died at the age of 83 on December 24, 1997.  Listed 
as the immediate cause of death was pneumonia, said to be due 
to or the consequence of sepsis, said to be due to or the 
consequence of coronary artery disease.  

An amended copy of the veteran's death certificate, signed 
and dated by Dr. Beaman on January 12, 1998, lists the 
immediate cause of death as pneumonia, said to be due to or 
the consequence of sepsis, said to be due to or the 
consequence of coronary artery disease, said to be due to 
"chronic lumbar [with] impaired mobility."  On the form, the 
doctor said that changes were made after a review of the 
patient's records.  

In May 1998, the appellant, who is the veteran's surviving 
spouse, filed a claim for DIC benefits.  

At the September 1999 RO hearing, the appellant testified 
that the veteran quit working in 1974 because of the severity 
of his back condition.  She indicated that when the veteran 
filed a claim for an increased rating in August 1977, the VA 
should have considered that as a claim for a TDIU rating.  
The appellant reported that the veteran was told that he 
could not get more than 60 percent for his back disability.  
She stated that the veteran started a taxi business in 1977 
or 1978 and that it was full-time, but that it didn't involve 
much business.  The appellant stated that the veteran was not 
gainfully employed after that time.  She stated that she did 
not know why they did not return a form for a TDIU rating and 
that she did not even remember if they received it.  The 
appellant also reported that the veteran would actually fill 
in for other teachers who were sick until 1978, but that he 
stopped working full-time as a teacher in 1974.  

In June 2002, the veteran's claims file was reviewed by a VA 
physician, especially in regards to whether veteran's 
service-connected low back disability caused or contributed 
to his death.  In noting that the veteran's amended death 
certificate listed the immediate cause of death as pneumonia, 
secondary to sepsis, secondary to coronary artery disease, as 
a consequence of impaired mobility and chronic lumbar 
problems, the VA physician opined that he believed it would 
be medical speculation to state the veteran's death was 
causally related to his lumbosacral disease and immobility.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
appellant has been informed of the evidence necessary to 
substantiate her claim.  Relevant medical and other records 
have been obtained.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death.   38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22(a).  "Entitled to receive" means 
that at the time of death, the veteran had a service-
connected disability rated totally disabling by VA but was 
not receiving compensation for any of various administrative 
reasons delineated, or if the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. § 
3.22(b).  

The veteran was in receipt of a 60 percent rating for his 
service-connected low back disability from July 1977 until 
his death in December 1997.  Thus, DIC under 38 U.S.C.A. § 
1318 may only be paid in this case if the veteran was 
"entitled to receive" total compensation benefits from at 
least December 1987 (10 years before death), but was not 
given such benefits due to CUE in a VA decision.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. West, 13 
Vet. App. 1 (1999), 15 Vet.App. 302 (2001); Bustos v. West, 
179 F.3d 1378 (Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 
(1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).

Disability ratings are determined by the application of the 
VA's rating schedule which is based on average impairment of 
earning capacity.  Separated diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
For the last 20 years of his life, the veteran received a 60 
percent rating for his service-connected low back condition, 
which was the maximum schedular rating for intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1977-1997).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o).  

In cases where the schedular rating is less than 100 percent, 
total disability ratings may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

The veteran filed a claim for an increase in a 40 percent 
rating for his service-connected low back disability in 
August 1977.  A July-October 1977 VA hospital summary noted 
that the veteran primarily was treated for a non-service-
connected fever, although the service-connected low back 
condition was noted.  In an April 1978 decision, the RO 
increased the rating for the veteran's service-connected low 
back disability from 40 percent to 60 percent, effective with 
the July 1977 admission.  The RO notified the veteran in 
April 1978 that to be considered for a TDIU rating, he should 
complete and return an enclosed VA Form 21-527.  The veteran 
did not return the enclosed form and he never claimed 
entitlement to a TDIU rating.  

The appellant argues that when the veteran filed a claim for 
an increased rating in August 1977, the VA should have also 
considered that as a claim for a TDIU rating.  The appellant 
testified at the September 1999 RO hearing that the veteran 
quit working in 1974 as a result of the severity of his back 
disability.  However, she also reported that the veteran had 
a taxi business in 1977 and 1978 and that he would fill in 
teaching for other teachers who were sick until 1978.  The 
record does not indicate that the appellant has specifically 
alleged that there was CUE in any final RO decision, to 
include the April 1978 decision which assigned the 60 percent 
rating.  However, even assuming the appellant has raised such 
issue, there is no undebatable error of fact or law that 
would have manifestly changed the outcome of the April 1978 
RO decision assigning a 60 percent rating for the veteran's 
service-connected low back disability.  All relevant facts 
were before the RO when it made such decision.  In sum, there 
was no CUE in that rating decision and hence there was no 
entitlement to a TDIU rating.  

In sum, the veteran was not actually in receipt of, nor was 
he entitled to receive, a total rating for service-connected 
disability for at least 10 years preceding his death in 
December 1997, and thus the criteria for DIC under 38 
U.S.C.A. § 1318 are not met.  The preponderance of the 
evidence is against the claim for DIC based on 38 U.S.C.A. 
§ 1318.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  








ORDER

DIC based on 38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

